06/02/2021
                   IN THE SUPREME COURT OF TENNESSEE
                                    January 6, 2021 Session1

       CYNTHIA E. YEBUAH, ET AL. v. CENTER FOR UROLOGICAL
                       TREATMENT, PLC

                     Appeal by Permission from the Court of Appeals
                          Circuit Court for Davidson County
                       No. 14C4972 Joseph P. Binkley, Jr., Judge
                        ___________________________________

                               No. M2018-01652-SC-R11-CV
                          ___________________________________


This is a healthcare liability action involving the application of the statutory cap on
noneconomic damages to loss of consortium claims. The issue before the Court is whether
the statutory cap on noneconomic damages applies separately to a spouse’s loss of
consortium claim pursuant to Tennessee Code Annotated section 29-39-102, thus allowing
each plaintiff to receive an award of up to $750,000 in noneconomic damages. Here, the
surgery patient filed suit for noneconomic damages resulting from the defendant
physicians’ negligence, namely that a portion of a Gelport device was unintentionally left
in her body after surgery. In the same suit, the patient’s spouse claimed damages for loss
of consortium. The jury awarded the patient $4,000,000 in damages for pain and suffering
and loss of enjoyment of life. The jury also awarded her husband $500,000 in damages for
loss of consortium. The trial court initially applied the statutory cap on noneconomic
damages by entering a judgment in favor of both plaintiffs collectively for a total judgment
of $750,000. However, the trial court subsequently granted the plaintiffs’ motion to alter
or amend and applied the statutory cap to each plaintiff separately, thereby entering a
judgment of $750,000 for the patient and $500,000 for her husband. The Court of Appeals
affirmed. We hold that the language of Tennessee Code Annotated section 29-39-102
allows both plaintiffs to recover only $750,000 in the aggregate for noneconomic damages.
We therefore reverse the holding of the Court of Appeals and the trial court.

    Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                                 Reversed in Part

ROGER A. PAGE, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, C.J.,
and HOLLY KIRBY, J., joined. SHARON G. LEE, J., filed a dissenting opinion in which
CORNELIA A. CLARK, J., joined.

       1
         We heard oral argument through videoconference under this Court’s emergency orders restricting
court proceedings because of the COVID-19 pandemic.
Marty R. Phillips, Dale Conder, Jr., and Craig P. Sanders, Jackson, Tennessee, and Wendy
L. Longmire and T. William A. Caldwell, Nashville, Tennessee, for the appellant, Center
for Urological Treatment, PLC.

Randall L. Kinnard, Mary Ellen Morris, Donald Capparella, Tyler Chance Yarbro, and
Kimberly Macdonald, Nashville, Tennessee, for the appellees, Cynthia E. Yebuah and Eric
N. Yebuah.

Herbert H. Slatery III, Attorney General and Reporter, Andrée Sophia Blumstein, Solicitor
General, and Joseph P. Ahillen, Assistant Attorney General, for the appellant/intervenor,
State of Tennessee.

W. Bryan Smith, Memphis, Tennessee, and Brian G. Brooks, Greenbrier, Arkansas, for
amicus curiae, Tennessee Trial Lawyers Association.

                                        OPINION

                      I. FACTUAL & PROCEDURAL BACKGROUND

       This appeal concerns a jury award of noneconomic damages after part of a Gelport
device was left inside a surgery patient. The underlying facts of the case are largely
undisputed. In March 2005, Dr. Frank Lohrasbi performed surgery on Cynthia Yebuah to
remove her left kidney after a CT scan revealed the kidney contained a potentially
malignant mass. It was a laparoscopic procedure, which was performed with the assistance
of a Gelport device. Mrs. Yebuah recovered from surgery routinely.

       Over the next couple of years, Mrs. Yebuah underwent several CT scans to detect
whether the cancer had returned. In July 2005, Dr. Edward Priest, a radiologist, interpreted
Mrs. Yebuah’s CT scan as showing no sign of cancer. Dr. Lohrasbi reviewed Dr. Priest’s
report and passed the information along to Mrs. Yebuah. In February 2006 and in February
2007, Mrs. Yebuah’s radiology reports again found no sign of cancer, but both reports
noted there was a “tubular structure” in her abdominal cavity—a structure that was not
mentioned in the July 2005 report. Dr. Lohrasbi informed Mrs. Yebuah that the CT scans
showed no sign of cancer but did not mention the tubular structure.

      In 2012, Mrs. Yebuah notified her doctor that she was experiencing abdominal pain
and was referred to Dr. Leonardo Espinel for possible gallbladder disease. In July 2013,
Dr. Espinel performed a laparoscopic procedure to remove Mrs. Yebuah’s gallbladder.
During this surgery, Dr. Espinel discovered a foreign cylindrical object inside her
abdominal cavity.

                                            -2-
       Dr. Espinel did not attempt to remove the object at that time but informed Mrs.
Yebuah that her small bowel was looped around a fourteen-centimeter ring. It was later
determined that during the March 2005 laparoscopic surgery to remove her kidney, a
portion of a Gelport device was unintentionally left inside Mrs. Yebuah’s abdomen. Thus,
the foreign object remained inside Mrs. Yebuah’s body for eight years before it was
discovered during an unrelated surgery to remove her gallbladder.

      On November 4, 2013, Mrs. Yebuah underwent surgery to remove the fourteen-
centimeter ring from her abdominal cavity. She returned to work shortly thereafter.

       In November 2014, the Yebuahs filed a complaint in the Circuit Court for Davidson
County, Tennessee, seeking damages against Dr. Lohrasbi, Dr. Priest, and their employers,
chiefly the Center for Urological Treatment, PLC (the “Center”) and Radiology Alliance,
P.C. The Yebuahs alleged that Dr. Lohrasbi negligently left a portion of the Gelport device
in Mrs. Yebuah’s abdominal cavity, negligently failed to inform Mrs. Yebuah of the ring’s
presence, and negligently failed to remove the ring once it was discovered. The Yebuahs
further alleged that Dr. Priest negligently failed to identify the foreign object after Mrs.
Yebuah’s initial CT scan. Mrs. Yebuah did not claim any permanent injury related to the
Gelport device but instead sought recovery for noneconomic damages. Her husband, Eric
Yebuah, likewise sought recovery for noneconomic damages in the form of loss of
consortium. The individual doctors were later voluntarily dismissed, and the Yebuahs only
pursued vicarious liability claims against the employers.

       The case against the Center and Radiology Alliance went to trial in February of
2018. Because the remaining defendants admitted fault, the case was presented to the jury
solely on the issues of causation and damages. The trial court entered a directed verdict in
favor of Radiology Alliance at the conclusion of the proof. Thus, only the case against the
Center went to the jury, which returned a verdict against the Center and awarded Mrs.
Yebuah $2,000,000 for pain and suffering plus $2,000,000 for loss of enjoyment of life. In
addition, the jury awarded Mr. Yebuah $500,000 for loss of consortium.

        After trial, the Center and the Yebuahs submitted competing proposed judgments to
the trial court. The Yebuahs’ proposed order included a judgment for the total jury award
of $4,500,000. In contrast, the Center submitted a competing order that applied the
statutory noneconomic damages cap, which is codified at Tennessee Code Annotated
section 29-39-102. More specifically, the Center’s proposed judgment reduced the total
damage award for both Mr. and Mrs. Yebuah to $750,000.
        The trial court ultimately adopted the Center’s proposed judgment. The Yebuahs
filed a motion to alter or amend the judgment, arguing that the statutory cap was
unconstitutional and, alternatively, that the trial court had incorrectly applied the statutory
cap. According to the Yebuahs, the trial court should have interpreted the statute to apply

                                             -3-
the damages cap separately to each plaintiff’s award. Meanwhile, the Center filed a motion
for a new trial or a remittitur.

        The trial court denied the Center’s motion but granted, in part, the Yebuahs’ motion
to amend the judgment. It determined that the Yebuahs waived their constitutional
challenge to Tennessee Code Annotated section 29-39-102 by failing to raise the issue
before or during trial. However, the trial court agreed with the Yebuahs’ interpretation of
the statutory language in section 29-39-102 and determined that the statutory $750,000 cap
on noneconomic damages should apply separately to each plaintiff’s damages award.
Therefore, the trial court entered an order amending its original judgment to a judgment of
$750,000 in favor of Mrs. Yebuah and a judgment of $500,000 in favor of Mr. Yebuah—
for a total of $1,250,000.

        In considering the issues on appeal, the Court of Appeals concluded that the trial
court erred in determining that the Yebuahs had waived their challenge to the
constitutionality of the statutory cap. Yebuah v. Ctr. for Urological Treatment, PLC, No.
M2018-01652-COA-R3-CV, 2020 WL 2781586, at *4 (Tenn. Ct. App. May 28,
2020), perm. app. granted, (Tenn. Oct. 8, 2020). However, the Court of Appeals explained
that this Court’s recent decision in McClay v. Airport Management Services, LLC, 596
S.W.3d 686 (Tenn. 2020), resolved the majority of the Yebuahs’ constitutional claims.
Yebuah, 2020 WL 2781586, at *4. The intermediate appellate court further determined the
trial court properly interpreted and applied Tennessee Code Annotated section 29-39-102.
See id. at *5-7. Therefore, the Court of Appeals affirmed the trial court’s judgment. Id. at
*10.

       We granted the ensuing application for permission to appeal to address whether the
statutory cap on noneconomic damages applies separately to a spouse’s loss of consortium
claim.

                                II. STANDARD OF REVIEW

       The issue presented for review concerns statutory construction. Statutory
construction presents a question of law, and we review such questions de novo with no
presumption of correctness. State v. Dycus, 456 S.W.3d 918, 924 (Tenn. 2015) (citing State
v. Springer, 406 S.W.3d 526, 532-33 (Tenn. 2013); State v. Marshall, 319 S.W.3d 558,
561 (Tenn. 2010); State v. Wilson, 132 S.W.3d 340, 341 (Tenn. 2004)); Carter v. Bell, 279
S.W.3d 560, 564 (Tenn. 2009).
       When engaging in statutory interpretation, “well-defined precepts” apply. State v.
Frazier, 558 S.W.3d 145, 152 (Tenn. 2018) (quoting Tenn. Dep’t of Corr. v. Pressley, 528
S.W.3d 506, 512 (Tenn. 2017)); State v. Howard, 504 S.W.3d 260, 269 (Tenn. 2016)
(quoting State v. McNack, 356 S.W.3d 906, 908 (Tenn. 2011)). “The most basic principle
of statutory construction is to ascertain and give effect to the legislative intent without
                                            -4-
unduly restricting or expanding a statute’s coverage beyond its intended scope.” Howard,
504 S.W.3d at 269 (quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)); see
Carter, 279 S.W.3d at 564 (citing State v. Sherman, 266 S.W.3d 395, 401 (Tenn. 2008)).
In construing statutes, Tennessee law provides that courts are to avoid a construction that
leads to absurd results. Tennessean v. Metro. Gov’t of Nashville, 485 S.W.3d 857, 872
(Tenn. 2016) (citing Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 527 (Tenn. 2010)).
“Furthermore, the ‘common law is not displaced by a legislative enactment, except to the
extent required by the statute itself.’” Wlodarz v. State, 361 S.W.3d 490, 496 (Tenn. 2012)
(quoting Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 679 (Tenn. 2002)),
abrogated on other grounds by Frazier v. State, 495 S.W.3d 246 (Tenn. 2016).

        We look to “the language of the statute, its subject matter, the object and reach of
the statute, the wrong or evil which it seeks to remedy or prevent, and the purpose sought
to be accomplished in its enactment.” Spires v. Simpson, 539 S.W.3d 134, 143 (Tenn. 2017)
(quoting State v. Collins, 166 S.W.3d 721, 726 (Tenn. 2005)). Courts seek a reasonable
interpretation “in light of the purposes, objectives, and spirit of the statute based on good
sound reasoning.” Beard v. Branson, 528 S.W.3d 487, 496 (Tenn. 2017) (quoting Scott v.
Ashland Healthcare Ctr., Inc., 49 S.W.3d 281, 286 (Tenn. 2001)). The words in a statute
“must be given their natural and ordinary meaning in the context in which they appear and
in light of the statute’s general purpose.” Coffee Cnty. Bd. of Educ. v. City of Tullahoma,
574 S.W.3d 832, 839 (Tenn. 2019) (quoting Mills v. Fulmarque, Inc., 360 S.W.3d 362, 368
(Tenn. 2012)).

                                      III. ANALYSIS

      The issue on appeal to this Court is whether Tennessee Code Annotated section 29-
39-102 provides that a spouse’s loss of consortium claim is subject to the same cap on
noneconomic damages as the injured spouse, or whether a separate cap applies to each
spouse. The statute states, in pertinent part:

       (a) In a civil action, each injured plaintiff may be awarded:

          (1) Compensation for economic damages suffered by each injured
          plaintiff; and

          (2) Compensation for any noneconomic damages suffered by each
          injured plaintiff not to exceed seven hundred fifty thousand dollars
          ($750,000) for all injuries and occurrences that were or could have
          been asserted, regardless of whether the act is based on a single act
          or omission or on a series of acts or omissions that allegedly
          caused the injuries or death.

                                            -5-
               ....

       (e) All noneconomic damages awarded to each injured plaintiff, including
       damages for pain and suffering, as well as any claims of a spouse or children
       for loss of consortium or any derivative claim for noneconomic damages,
       shall not exceed in the aggregate a total of seven hundred fifty thousand
       dollars ($750,000), unless subsection (c) applies, in which case the aggregate
       amount shall not exceed one million dollars ($1,000,000).

Tenn. Code Ann. § 29-39-102 (2012). The Yebuahs assert that the Court of Appeals
properly concluded that “[t]he repeated phrase ‘each injured plaintiff’ tells us that the
legislature chose to impose a ‘per plaintiff’ limit on noneconomic damages.’” See Yebuah,
2020 WL 2781586, at *6. In contrast, the Center argues that the language of subsection 29-
39-102(e) provides a single $750,000 cap on both Mrs. and Mr. Yebuah’s claims for
noneconomic damages.

        As set forth above, the first rule of statutory interpretation is to effectuate legislative
intent. Beard, 528 S.W.3d at 496. In so doing, “[t]he text of the statute is of primary
importance, and the words must be given their natural and ordinary meaning in the context
in which they appear and in light of the statute’s general purpose.” Mills, 360 S.W.3d at
368 (citing Lee Med., 312 S.W.3d at 528; Hayes v. Gibson Cnty., 288 S.W.3d 334, 337
(Tenn. 2009); Waldschmidt v. Reassure Am. Life Ins. Co., 271 S.W.3d 173, 176 (Tenn.
2008)). We must, therefore, begin our inquiry by looking at the text of the statute.

        The parties to this appeal assert that the phrase “each injured plaintiff” is important
to understanding the legislature’s intent in this matter. The Yebuahs’ interpretation does
not distinguish between “plaintiffs” and “injured plaintiffs.” It does not consider the
difference between a plaintiff with a personal injury and a plaintiff with a derivative claim,
such as one for loss of consortium. We agree with the Center that the phrase “each injured
plaintiff” is not synonymous with “each plaintiff.” Otherwise, the word “injured” would
be unnecessary, and “a legislature is presumed to have used no superfluous words.” In re
Hogue, 286 S.W.3d 890, 896 (Tenn. 2009) (quoting Platt v. Union Pac. R.R. Co., 99 U.S.
48, 58 (1878)). This canon of statutory interpretation prevents any word from being
“inoperative, superfluous, void, or insignificant.” Young v. Frist Cardiology, PLLC, 599
S.W.3d 568, 571 (Tenn. 2020) (quoting City of Caryville v. Campbell Cnty., 550 S.W.2d
510, 512 (Tenn. Ct. App. 1983)); see also Baker v. State, 417 S.W.3d 428, 439 n.11 (Tenn.
2013).

       The Yebuahs further assert that the concept of an “uninjured spouse” is in
derogation of the common law. However, there are several other examples in Tennessee
law of the distinction between an “injured plaintiff” and a spouse with a loss of consortium
claim. See Ki v. State, 78 S.W.3d 876, 880 (Tenn. 2002) (“[I]n a spousal injury action two
                                               -6-
‘claimants’ may exist because the non-injured spouse may maintain a separate cause of
action or claim for loss of consortium pursuant to statute.”); see also Hunley v. Silver
Furniture Mfg. Co., 38 S.W.3d 555, 557 (Tenn. 2001) (“Loss of consortium is ‘a separate
claim from that of an injured spouse.’” (quoting Tuggle v. Allright Parking Sys., Inc., 922
S.W.2d 105, 108 (Tenn. 1996))); Jackson v. Miller, 776 S.W.2d 115, 117 (Tenn. Ct. App.
1989) (“Despite being a separate claim from that of an injured spouse for other damages,
loss of consortium is also a derivative claim in that the physical injuries or incapacities of
one’s spouse give rise to and establish the claim.”); McPeek v. Lockhart, 174 S.W.3d 751,
755 (Tenn. Ct. App. 2005) (“[I]t does not necessarily follow that simply because the injured
spouse is found to have a legitimate claim that there then must be loss of consortium for
the non-injured spouse.”). Courts must presume that the legislature knew of this distinction
at the time it enacted Tennessee Code Annotated section 29-39-102 using the “each injured
plaintiff” language.

       Consistent with this authority, the Tennessee Pattern Jury Instructions make a
similar distinction between the “injured spouse” and the “other spouse.” Instruction 14.20
instructs a judge to charge a jury as follows: “If, in accordance with these instructions, you
are to determine damages for the plaintiff (injured spouse) you should also determine
damages for the plaintiff (other spouse).” Personal Injury—Spouse, 8 Tenn. Prac. Pattern
Jury Instr., T.P.I.-Civil 14.20 (20th ed. 2020).2

       The Yebuahs also argue that distinguishing between the spouse with the physical
injury and the spouse with the loss of consortium claim somehow gives loss of consortium
claimants less than full plaintiff status. We disagree. A loss of consortium claim is clearly
a separate injury and cause of action. Hunley, 38 S.W.3d at 557. But for purposes of clarity
in cases such as this—where Mrs. Yebuah suffered medical negligence and Mr. Yebuah
did not—it is helpful to distinguish between the plaintiffs by using the word “injured” to
modify “plaintiff” when discussing the party with the primary cause of action. A loss of
consortium claim is a derivative claim, and recovery is dependent on the spouse’s recovery.
See Tuggle, 922 S.W.2d at 109 (“[T]here must be a tort which gives rise to a cause of action
that must be maintained by the [physically] injured spouse in order for the non-injured
spouse to claim a loss of consortium. In other words, the loss of consortium claim is
dependent upon the negligent injury of the other spouse who has the primary tort cause of
action.” (alterations in original) (quoting Mist v. Westin Hotels, Inc., 738 P.2d 85, 90 (Haw.
1987))). In a situation in which the damages are capped, the consortium spouse does not
“lose” his or her claim as is suggested by the Yebuahs. Their damages are simply limited.
Indeed, “one could view the statutory cap on noneconomic damages as a limitation on the
        2
          We recognize that Tennessee’s Pattern Jury Instructions are “merely patterns or suggestions”
without the force of law. See State v. Hodges, 944 S.W.2d 346, 354 (Tenn. 1997). They are, however,
drafted by the Committee on Pattern Jury Instructions of the Tennessee Judicial Conference, which is
comprised of learned judges from across the state of Tennessee who endeavor to reflect the current state of
Tennessee law.
                                                   -7-
available remedy . . . or as an abrogation of causes of action for claims exceeding the
statutory limit.” McClay, 596 S.W.3d at 691. “Under either view, the General Assembly
was within its legislative authority to . . . enact[] the statutory cap on noneconomic
damages.” Id.

       The Yebuahs’ and the Court of Appeals’ interpretation also renders subsection (e)
superfluous. According to the Court of Appeals, subsection (e) limits an injured plaintiff’s
recovery to $750,000 “[w]hen one injured plaintiff seeks compensation for both personal
injuries and loss of consortium.” Yebuah, 2020 WL 2781586, at *7. But this conclusion is
undercut by the fact that the legislature already defined the phrase “noneconomic damages”
to include “loss of society, companionship, and consortium.” Tenn. Code Ann. § 29-39-
101(2) (2011). Moreover, Tennessee Code Annotated section 29-39-102(a)(2) applies to
cap a plaintiff seeking damages for both personal injuries and loss of consortium.
Subsection (e) must therefore speak to something different so as not to be rendered
redundant and superfluous, particularly as it refers to “any claims of a spouse or children
for loss of consortium or any derivative claim for noneconomic damages.”

        Further evidence of the legislature’s intent is found in the words “in the aggregate.”
The crucial language here is that “[a]ll noneconomic damages awarded to each injured
plaintiff . . . as well as any claims of a spouse . . . for loss of consortium or any derivative
claim for noneconomic damages, shall not exceed in the aggregate a total of [$750,000].”
Id. § 29-39-102(e) (emphasis added). “Aggregate” is defined as “formed by the collection
of units or particles into a body, mass, or amount: collective: such as . . . taking all units as
a         whole.”           Aggregate,        Merriam-Webster,             https://www.merriam
webster.com/dictionary/aggregate (last visited May 20, 2021). The collection of units to be
taken as a whole in this case are the total damages awarded for noneconomic losses. The
noneconomic damages to Mrs. Yebuah as the injured plaintiff, as well as the noneconomic
damages awarded to Mr. Yebuah for his derivative loss of consortium claim, may not, “in
the aggregate,” exceed a single cap of $750,000.

       The Yebuahs also claim that the language of the Tennessee Governmental Tort
Liability Act (“GTLA”) supports their reading of the noneconomic damages cap statute,
specifically that a plaintiff bringing a claim for loss of consortium is not limited by the
damages cap applicable to his or her spouse. See Swafford v. City of Chattanooga, 743
S.W.2d 174, 178-79 (Tenn. Ct. App. 1987) (holding that a wife could recover for loss of
consortium even though her husband had exhausted the liability limit under the GTLA);
Hunt v. Fayette Cnty. Bd. of Educ., 1990 WL 62834, at *4 (Tenn. Ct. App. May 16, 1990)
(same). We do not find the statutory language in the GTLA to be helpful in interpreting the
statute at issue in this case. The definitions are codified in Tennessee Code Annotated
section 29-20-102 for purposes of that particular chapter, which addresses the issue of
removing sovereign immunity, thus defining an “injury” broadly. The cap for bodily injury

                                              -8-
or death under the GTLA is for each person—not “each injured plaintiff.” They are simply
different statutes, enacted for different purposes, using different language.

        The Yebuahs further assert policy reasons in favor of their reading of the statute.
They argue that the Center’s interpretation is problematic because the statutory language
does not set forth a manner by which to allocate reduced damages. According to the
Yebuahs, allowing only one cap on noneconomic damages between Mrs. and Mr. Yebuah
has the potential to create marital discord between spouses over how they should share
damages awarded under a single cap—which they assert is contrary to the public policy of
fostering marital harmony. However, a loss of consortium award presupposes the existence
of an intact marital relationship. See Tuggle, 922 S.W.2d at 109 (noting that the basis for
recovery of loss of consortium is an “interference with the continuance of a healthy and
happy marital life and injury to the conjugal relation”). Moreover, it does not matter
whether this Court believes the statute to be wise or artfully written—our duty is simply to
interpret the statute. See Lavin v. Jordon, 16 S.W.3d 362, 369 (Tenn. 2000) (noting that
generally the “wisdom” of enacting a particular statute “lies solely with the Legislature and
is not the concern of the Court.” (quoting Hoover Motor Express Co. v. Hammer, 298
S.W.2d 724, 726 (Tenn. 1957))).

        Courts in other states have concluded that a single cap applies when considering
similar statutes. Michigan’s products liability statute states that “the total amount of
damages for noneconomic loss shall not exceed $280,000.00.” Mich. Comp. Laws Ann. §
600.2946a(1) (Westlaw through 2021 Mich. Pub. Acts, No. 13). In addressing an issue of
first impression, the Michigan Court of Appeals determined that the language of the statute
at issue limited the products liability claim and derivative loss of consortium claim to a
single cap on noneconomic damages awarded in products liability cases. See Wessels v.
Garden Way, Inc., 689 N.W.2d 526, 528 (Mich. Ct. App. 2004). The court came to this
conclusion because, first, the word “total” in the statute means “the total amount; sum;
aggregate.” Id. at 530 (quoting Total, Webster’s College Dictionary (Random House rev.
ed. 1988)). Second, the term “noneconomic loss” was defined by the Michigan legislature
as including claims for “loss of consortium.” Id. at 531 (quoting Mich. Comp. Laws §
600.2945(f)). Both the use of the word “total” and the definition of “noneconomic loss”
bear striking resemblance to the Tennessee statute at issue in this case.

       In Maryland, a van passenger who was injured in an automobile accident and her
husband brought suit for negligence against the vehicle’s driver and his employer. Oaks v.
Connors, 660 A.2d 423, 425 (Md. 1995). The plaintiffs’ claims included damages for the
wife’s personal injuries and damages to the couple’s marriage. Id. Like Tennessee, the
Maryland statute includes “loss of consortium” in the definition of “noneconomic loss.”
See Md. Code Ann., Cts. & Jud. Proc. § 11-108(a)(2)(i)(2) (West, Westlaw through 2020–
2021 Legis. Sess.). The Maryland Court of Appeals explained that “Maryland’s cap on
noneconomic damages is codified as [section] 11-108; it provides that ‘[i]n any action for
                                            -9-
damages for personal injury. . . , an award for noneconomic damages may not exceed
$350,000. . . . ‘Noneconomic damages’ means pain, suffering, inconvenience, physical
impairment, disfigurement, loss of consortium, or other nonpecuniary injury.’” Oaks, 660
A.2d at 428 (second alteration in original). The court determined that “[t]he plain meaning
of this provision is that damages for loss of consortium should be governed by the same
$350,000 limit as the other items enumerated” in the statute. Id. at 429. These cases offer
additional support for the conclusion that the statutory cap on noneconomic damages does
not apply separately to a spouse’s loss of consortium claim.

        As a final note, we acknowledge that the Tennessee Attorney General filed an
intervening brief on appeal before this Court as he did before the Court of Appeals. During
the trial court proceedings, the Yebuahs served the Attorney General with a copy of a
proposed amended complaint in which the Yebuahs notified the Attorney General of their
intention to allege that the statutory cap on noneconomic damages was unconstitutional.
However, the Yebuahs ultimately did not include the constitutional issues in their amended
complaint.

        As stated above, the trial court determined that the Yebuahs had waived their
constitutional challenge to the statute at issue. The Court of Appeals, however, disagreed
and elected to review the constitutional issues raised before it, including due process, the
right to trial by jury, separation of powers, the equal protection clause, and the takings
doctrine. See Yebuah, 2020 WL 2781586, at *4. After considering the issues, the Court of
Appeals determined that the statute was constitutional. Id. at *5-6. The Court of Appeals
properly noted that it was bound by this Court’s recent decision in McClay v. Airport
Management Services, LLC, which resolved most of the constitutional issues presented.
See 596 S.W.3d at 696 (holding “that the statutory cap on noneconomic damages in
Tennessee Code Annotated section 29-39-102 does not violate the right to trial by jury, the
doctrine of separation of powers, or the equal protection provisions of the Tennessee
Constitution.”).
        In their brief before this Court, the Yebuahs very briefly touch on “a due process
issue” and a “potential[] . . . violation of the Takings Doctrine.” However, these issues
were not mentioned in their response to the Center’s application for permission to appeal.
See State v. Bishop, 431 S.W.3d 22, 43 (Tenn. 2014) (stating that to preserve an issue for
review by this Court, “the issue must be . . . properly raised in the Tenn. R. App. P.
11 application for permission to appeal or in the answer to the Tenn. R. App. P.
11 application.”). Regardless, in their brief they merely mention potential “constitutional
problems” without properly explaining or giving adequate legal support for such claims.
See Sneed v. Bd. of Pro. Resp., 301 S.W.3d 603, 615 (Tenn. 2010) (“It is not the role of the
courts, trial or appellate, to research or construct a litigant’s case or arguments for him or
her, and where a party fails to develop an argument in support of his or her contention or
merely constructs a skeletal argument, the issue is waived.”). Thus, we deem these issues
to be waived.
                                            - 10 -
                                    IV. CONCLUSION

       For the reasons set forth herein, we hold that Tennessee Code Annotated section 29-
39-102 creates a single cap on noneconomic damages that includes those awarded to the
primary injured spouse as well as those awarded to the other spouse for a derivative loss
of consortium claim. We therefore reverse the holding of the Court of Appeals and the trial
court and reduce the total judgment for noneconomic damages in this case to $750,000.
Costs on appeal are assessed to Appellees Cynthia Yebuah and Eric Yebuah, for which
execution may issue if necessary.



                                          _________________________________
                                              ROGER A. PAGE, JUSTICE




                                           - 11 -